On Certified Report by the Board of Commissioners on Grievances and Discipline of the Supreme Court.
The Board of Commissioners on Grievances and Discipline of the Supreme Court filed its Final Report in this court on June 22, 1990, recommending that the respondent, William F. Clinard, be permanently disbarred from the practice of law pursuant to Gov.Bar R. V(7)(a). Respondent filed objections to said Final Report, and this cause was considered by the court. On May 29, 1991, it was ordered by this court that this cause be remanded to the Board of Commissioners on Grievances and Discipline with instructions to remand it to the panel for further evidentiary hearings. See Dayton Bar Assn, v. Clinard (1991), 60 Ohio St.3d 59, 573 N.E.2d 45. On March 5, 1992, the Board of Commissioners on Grievances and Discipline filed its Final Report in this court recommending that the complaint against respondent, William F. Clinard, be dismissed. Upon consideration thereof,
IT IS ORDERED AND ADJUDGED by this court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(22).
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.